                             UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION




IN RE: CROP INPUTS ANTITRUST LITIG.                          MDL No. 2993




                                     PROOF OF SERVICE

         In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that, on March 11, 2021, I caused the foregoing

Notice of Appearance and accompanying Schedule to be electronically filed with the Clerk of the

U.S. Judicial Panel on Multidistrict Litigation using the CM/ECF system. The Panel’s electronic

case filing system will automatically serve copies of these documents on all registered CM/ECF

users.
Dated: March 11, 2021

/s/ Paul S. Mishkin
Paul S. Mishkin
DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, NY 10017
Tel: (212) 450-4000
Fax: (212) 701-5292
paul.mishkin@davispolk.com

ATTORNEY FOR SYNGENTA CORPORATION




                              2
